

April 1, 2020
Mr. Nate Troup


RE: Amendment to April 1, 2020 Offer Letter between Red Lion Hotels Corporation
and Nate Troup (“Existing Employment Agreement”)
Dear Nate:
This letter (the “Amendment”) is intended to clarify certain terms in your
Existing Employment Agreement. Unless otherwise defined herein, all capitalized
terms shall have the meaning set forth in the Existing Employment Agreement.
With respect to any severance benefits to which you may become entitled that are
based upon your “annual base salary” for the current fiscal year, any temporary
reduction to your annual base salary that has been approved by the Company as
part of its response to the COVID-19 crisis will not be taken into account for
purposes of calculating any severance amount due.
Other than as modified above, the Existing Employment Agreement will remain in
full force and effect. This Amendment is effective as of the first date set
forth above.


Please execute below to indicate your agreement to the terms of this Amendment.
Sincerely,


/s/ John Russell
John Russell
Interim President & CEO


Accepted as of the date first set forth above


/s/ Nate Troup
Nate Troup


